DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 13 April 2020 has been fully considered.

Drawings
The preliminary amendments to the drawings were received on 10 June 2020.  These preliminary amendments to the drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US Patent Application Publication 2014/0097403, hereinafter Heo ‘403).
With respect to claim 1, Heo ‘403 teaches (FIG. 1) a photoconductor as claimed, comprising:
a substrate (110) ([0041]);
a gate electrode (180) laminated on the substrate (110) ([0043]);
a first electrode (120) and a second electrode (160) laminated on the substrate (110) and spaced apart from the gate electrode (180) ([0041-0042]);
a graphene layer (150) formed between the substrate (110) and the second electrode (160) and extending toward the first electrode (120) ([0042]); and
a gate insulating layer (170) formed between the gate electrode (180) and the graphene layer (150) ([0043]).

With respect to claim 2, Heo ‘403 teaches wherein the substrate (110) is implemented as at least one of a semiconductor substrate and a nonconductor substrate ([0045]).
With respect to claim 5, Heo ‘403 teaches further comprising: a two-dimensional (2D) semiconductor (140) formed to contact the first electrode (120) and the graphene layer (150) (a 1 nm thick MoS2 semiconductor layer is thin enough to constitute a 2D semiconductor) ([0046-0047]).
With respect to claim 6, Heo ‘403 teaches wherein the 2D semiconductor comprises: a first layer (left-side of 140) formed with a first thickness; and a second layer (right-side of 140) formed with a second thickness (same as the first thickness), and the first layer forms a first junction with the first electrode (120) and the second layer forms a second junction with the graphene layer (150) ([0042]).
With respect to claim 7, Heo ‘403 teaches wherein the first thickness (left-side 140) is either the same as or different from the second thickness (right-side 140) ([0042]).
With respect to claim 8, Heo ‘403 teaches wherein the first junction is one of a Schottky junction and an ohmic junction, and the second junction is one of the Schottky junction and the ohmic junction (all metal-semiconductor junctions are either Schottky or ohmic) ([0042]).
With respect to claim 9, Heo ‘403 teaches wherein the 2D semiconductor is at least one of tungsten disulfide, transition metal dichalcogenides (TMDs) (MoS2), and black phosphorus ([0046]).
With respect to claim 10, Heo ‘403 teaches wherein the TMDs comprise at least one of WSe2, WTe2, MoS2, MoSe2, and MoTe2 ([0046]).

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US Patent Application Publication 2016/0020280, hereinafter Heo ‘280).
With respect to claim 1, Heo ‘280 teaches (FIG. 3) a photoconductor as claimed, comprising:
a substrate (SUB11’) ([0115]);
a gate electrode (E21’) laminated on the substrate (SUB11’) ([0115]);
a first electrode (G11’) and a second electrode (E11’) laminated on the substrate (SUB11’) and spaced apart from the gate electrode (E21’) ([0115]);
a graphene layer (GP11’) formed between the substrate (SUB11’) and the second electrode (E11’) and extending toward the first electrode (G11’) ([0115]); and
a gate insulating layer (F11’ and IL11’; “The functional layer may be a material layer having a desired, or alternatively predetermined function(s) and may include a semiconductor or a dielectric (insulator)” [0097]) formed between the gate electrode (E21’) and the graphene layer (GP11’) ([0097, 0115]).

With respect to claim 2, Heo ‘280 teaches wherein the substrate (SUB11’) is implemented as at least one of a semiconductor substrate and a nonconductor substrate ([0113]).
With respect to claim 11, Heo ‘280 teaches further comprising: an insulating layer (GI11’) formed between the graphene layer (GP11’) and the first electrode (G11’) ([0115]).
With respect to claim 12, Heo ‘280 teaches wherein the gate electrode (E21’) directly contacts the substrate (SUB11’) and is formed between the substrate and the gate insulating layer (F11’ and IL11’) ([0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘403; or Heo ‘280 as applied to claim 2 above, and further in view of Lee et al. (US Patent Application Publication 2014/0117313, hereinafter Lee ‘313).
With respect to claims 3 and 4, Heo ‘403 or Heo ‘280 teach the device as described in claim 2 above with the exception of the additional limitations wherein the substrate is one of silicon, germanium, silicon-germanium, a Group III-V semiconductor, a Group II-VI semiconductor, a semiconducting CNT, MoS2, IZO, and GIZO; and wherein the nonconductor substrate comprises at least one of SiO2, and Si.
However, Lee ‘313 teaches (FIG. 1) silicon as an art-recognized material for use in a graphene switching device ([0051]).  Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Heo ‘403 and Heo ‘280 as one of silicon, germanium, silicon-germanium, a Group III-V semiconductor, a Group II-VI semiconductor, a semiconducting CNT, MoS2, IZO, and GIZO; and wherein the nonconductor substrate comprises at least one of SiO2, and Si as taught by Lee ‘313 as an art-recognized material for the intended use in a graphene switching device.

Claims 13, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘403 in view of Cha et al. (US Patent Application Publication 2016/0154151, hereinafter Cha ‘151) and Heo ‘280.
With respect to claim 13, Heo ‘403 teaches (FIG. 1) an image sensor substantially as claimed, comprising:
a graphene-based device (100) ([0040]) comprising:
a substrate (110) ([0041]);
a gate electrode (180) laminated on the substrate (110) ([0043]);
a first electrode (120) and a second electrode (160) laminated on the substrate (110) and spaced apart from the gate electrode (180) ([0041-0042]);
a graphene layer (150) formed between the substrate (110) and the second electrode (160) and extending toward the first electrode (120) ([0042]); and
a gate insulating layer (170) formed between the gate electrode (180) and the graphene layer (150) ([0043]).
	Thus, Heo ‘403 is shown to teach all the features of the claim with the exception of a pixel array comprising a plurality of color pixels and an infrared ray (IR) pixel comprising a photoconductor based on a barristor device to detect light in an IR band, wherein the graphene-based device is the photoconductor.
	However, Cha ‘151 teaches (FIG. 1) incorporating an infrared pixel (110) into a pixel array with color pixels (120, 130, and 140) ([0021, 0029]) to capture depth data for realizing 3D images ([0041]).
	Further, Heo ‘280 teaches (FIG. 2) using a graphene-based photodetector ([0113]) to control for a wide range of wavelengths of light ([0109]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Heo ‘403 further comprising a pixel array comprising a plurality of color pixels and an infrared ray (IR) pixel as taught by Cha ‘151 to capture depth data for realizing 3D images; and to have formed the infrared ray (IR) pixel of Heo ‘403 and Cha ‘151 comprising a photoconductor based on a barristor device to detect light in an IR band, wherein the graphene-based device is the photoconductor as taught by Heo ‘280 to control for a wide range of wavelengths of light.

With respect to claim 14, Heo ‘403 teaches wherein the substrate (110) is implemented as at least one of a semiconductor substrate and a nonconductor substrate ([0045]).
With respect to claim 17, Heo ‘403 teaches further comprising: a two-dimensional (2D) semiconductor (140) formed to contact the first electrode (120) and the graphene layer (150) (a 1 nm thick MoS2 semiconductor layer is thin enough to constitute a 2D semiconductor) ([0046-0047]).
With respect to claim 18, Heo ‘403 teaches wherein the 2D semiconductor comprises: a first layer (left-side of 140) formed with a first thickness; and a second layer (right-side of 140) formed with a second thickness (same as the first thickness), and the first layer forms a first junction with the first electrode (120) and the second layer forms a second junction with the graphene layer (150) ([0042]).
With respect to claim 19, Heo ‘403 teaches wherein the first thickness (left-side 140) is either the same as or different from the second thickness (right-side 140) ([0042]).
With respect to claim 20, Heo ‘403 teaches wherein the first junction is one of a Schottky junction and an ohmic junction, and the second junction is one of the Schottky junction and the ohmic junction (all metal-semiconductor junctions are either Schottky or ohmic) ([0042]).
With respect to claim 21, Heo ‘403 teaches wherein the 2D semiconductor is at least one of tungsten disulfide, transition metal dichalcogenides (TMDs) (MoS2), and black phosphorus ([0046]).
With respect to claim 22, Heo ‘403 teaches wherein the TMDs comprise at least one of WSe2, WTe2, MoS2, MoSe2, and MoTe2 ([0046]).

Claims 13, 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘280 in view of Cha ‘151.
With respect to claim 13, Heo ‘280 teaches (FIG. 3) an image sensor substantially as claimed, comprising:
a photoconductor ([0108]) comprising:
a substrate (SUB11’) ([0115]);
a gate electrode (E21’) laminated on the substrate (SUB11’) ([0115]);
a first electrode (G11’) and a second electrode (E11’) laminated on the substrate (SUB11’) and spaced apart from the gate electrode (E21’) ([0115]);
a graphene layer (GP11’) formed between the substrate (SUB11’) and the second electrode (E11’) and extending toward the first electrode (G11’) ([0115]); and
a gate insulating layer (F11’ and IL11’; “The functional layer may be a material layer having a desired, or alternatively predetermined function(s) and may include a semiconductor or a dielectric (insulator)” [0097]) formed between the gate electrode (E21’) and the graphene layer (GP11’) ([0097, 0115]).
	Thus, Heo ‘403 is shown to teach all the features of the claim with the exception of a pixel array comprising a plurality of color pixels and an infrared ray (IR) pixel comprising the photoconductor based on a barristor device to detect light in an IR band.
	However, Cha ‘151 teaches (FIG. 1) incorporating an infrared pixel (110) into a pixel array with color pixels (120, 130, and 140) ([0021, 0029]) to capture depth data for realizing 3D images ([0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Heo ‘403 further comprising a pixel array comprising a plurality of color pixels and an infrared ray (IR) pixel comprising the photoconductor based on a barristor device to detect light in an IR band as taught by Cha ‘151 to capture depth data for realizing 3D images.

With respect to claim 14, Heo ‘280 teaches wherein the substrate (SUB11’) is implemented as at least one of a semiconductor substrate and a nonconductor substrate ([0113]).
With respect to claim 23, Heo ‘280 teaches further comprising: an insulating layer (GI11’) formed between the graphene layer (GP11’) and the first electrode (G11’) ([0115]).
With respect to claim 24, Heo ‘280 teaches wherein the gate electrode (E21’) directly contacts the substrate (SUB11’) and is formed between the substrate and the gate insulating layer (F11’ and IL11’) ([0115]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘403 in view of Cha ‘151 and Heo ‘280; or Heo ‘280 in view of Cha ‘151 as applied to claim 14 above, and further in view of Lee ‘313 for the same reasons as set forth with respect to claims 3 and 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826